PER CURIAM.
We issued a writ of certiorari in this case based upon an alleged conflict between the decision in this case reported at 350 So.2d 89 (Fla. 4th DCA 1977) and Connor v. Elliott, 79 Fla. 513, 85 So. 164 (1920), or Thomson v. Kyle, 39 Fla. 582, 23 So. 12 (1897). After full consideration of the briefs, the record, and principles discussed at oral argument, we are convinced that there is no conflict between the decision in this case, involving ownership interests in movables, and the decision in any other case.
Accordingly, certiorari should not have been granted, and the writ is discharged.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG and HATCHETT, JJ., concur.